On Motion for Rehearing.
While not presenting any reason for a rehearing, a correction, as desired by appellant, is made in the opinion as to the amount of the judgment so as to read $1,500, less $20.88, instead of $2,000 less that sum.
Grant, the clerk of the local camp, stated that he did not know that W. G. Little had gone into the occupation of miner, and yet he was very uncertain as to whether Mrs. Moss told him about it or not. He said:
"I don't say that she did not, but I have no recollection of it. She may have told me."
Mrs. Moss, who was not contradicted by Grant, swore positively that she told Grant that W. G. Little was working in the mines in Miami, Ariz., and asked the amount of the dues and paid what was demanded by the clerk. While two constructions may be placed on what Grant told Mrs. Moss about work in the mines, one being that Grant tried to get Little work in them, and the other that Little tried to get Grant a job in the mines, whichever may be true, the fact is established that Grant admitted to Mrs. Moss that he had corresponded with Little and that he (Grant) did not like the work in which Little was engaged in the mines. Mrs. Moss knew that Grant had corresponded with Little because she read one of the letters written to Little by Grant. Grant would not deny those facts, but sought to evade them. He admitted that he corresponded with Little, while he was in Arizona. The facts show that he must have known that Little was engaged in mining outside of being told so by Mrs. Moss. Under such facts, appellant should not be permitted to evade the payment of a debt due the wife and mother of a deceased member. The motion for rehearing is overruled.